Citation Nr: 1204560	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-07 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 to February 1945. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied service connection for bilateral hearing loss and tinnitus.

In December 2011, the Veteran testified at a Board hearing held before the undersigned Veterans Law Judge at the local RO. A copy of the transcript is of record.  

During the course of the appeal, the Veteran's claims file was permanently transferred to the RO in Newark, New Jersey which now has jurisdiction over the claims on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West Supp. 2010).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2. The Veteran was engaged in combat with the enemy in active service during World War II, and his assertion as to exposure to acoustic trauma therein is consistent with the circumstances of such service, thus every reasonable doubt is resolved in favor of the Veteran that such noise exposure was incurred during service. 

3. The competent and credible evidence shows current diagnoses of bilateral hearing loss and tinnitus and continuity of symptomatology for each disorder since active military service. 


CONCLUSIONS OF LAW

1. Given the benefit of the doubt to the Veteran, bilateral hearing loss was incurred in service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2011).  

2. Given the benefit of the doubt to the Veteran, tinnitus was incurred in service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

Given the fully favorable decision discussed below, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.  

II. Decision

At the December 2011 Board hearing, the Veteran testified that he noticed the ringing in his ears and hearing loss in service and that these disorders have gotten worse since service. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A § 1110 (West Supp. 2010). Service connection for organic diseases of the nervous system, to include sensorineural hearing loss, may be granted if manifests to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(a) (2011). Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is a chronic disease in service, or within the presumptive period under 38 C.F.R. § 3.307, subsequent manifestations of the same chronic disease at any later date, however remote, is warranted to establish service connection, unless the subsequent manifestations are clearly attributable to intercurrent causes. See 38 C.F.R. § 3.303(b) (2011); see also Savage v. Gober, 10 Vet. App. 488, 498 (1997). A chronic disease in service requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'chronic.' Id. When the disease identity is established, there is no requirement of evidentiary showing continuity; however, if a condition noted during service is not shown to be chronic or the diagnosis of chronicity may be legitimately questioned, then a showing of continuity of symptomatology after service is required to support the claim. Id.

If the record demonstrates that the Veteran engaged in combat with the enemy in active service during a period of war, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and to that end, shall resolve every reasonable doubt in favor of the Veteran. 38 U.S.C.A. § 1154(b) (West Supp. 2010). Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary. Id.

The specific dates encompassing the "periods of war" are set by statute, to include World War II beginning on December 7, 1941 and ending on December 31, 1946. 38 U.S.C.A. §§ 101(8), (11) (West Supp. 2010).

A hearing loss disability for VA compensation purposes is established when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC (controlled speech discrimination) test are less than 94 percent. 38 C.F.R. § 3.385 (2011). See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran testified at the December 2011 Board hearing that, while engaged in operation "Market Garden," he worked with the motor squad. On one particular occasion, he jumped out of an airplane before it was shot down, was bandaged up after the fall, and continued fighting until he was hit with a hand grenade and sent to the United Kingdom for medical treatment. The Veteran's testimony is supported by the evidence of record, to include his Enlistment Record and Report of Separation, via a WD AGO Form 53. It shows the Veteran's military occupational specialty (MOS) was a parachutist, that he served on active duty during the period of war for World War II, and that he engaged in combat with the enemy evidenced by receipt of the Purple Heart and Combat Infantry Badge (CIB), along with other medals and awards. As a result, the Board resolves every reasonable doubt in favor of the Veteran that the incurrence of acoustic trauma during service has been established by the evidentiary record. 38 U.S.C.A. §§ 101(8), 1154(b) (West Supp. 2010); 38 C.F.R. § 3.304(d) (2011). Moreover, the undersigned Veterans Law Judge conceded the Veteran's in-service noise exposure at the Board hearing.

Therefore, the questions for consideration are whether the Veteran has a current diagnosis of bilateral hearing loss and tinnitus, and whether such disorders resulted from the conceded in-service noise exposure.

First, the evidentiary record shows current diagnoses of bilateral hearing loss for VA purposes and tinnitus. In the August 2007 VA audiological examination report, the Veteran's bilateral auditory thresholds in all the applicable frequencies were 45 decibels or greater, and he was diagnosed with moderate to severe bilateral sensorineural hearing loss. See 38 C.F.R. § 3.385 (2011). 

The Veteran also reported having recurrent bilateral tinnitus to the VA examiner and testified at the Board hearing that he had ringing in ears. The Board acknowledges that the Veteran is competent to provide evidence about observable symptoms, such as ringing in his ears, as it is personal knowledge that came through the use of his senses. See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1377 (Fed. Cir. 2007) (holding that a layperson may provide competent evidence to establish a diagnosis where the lay person is "competent to identify the medical condition"). Although the claims file does not contain any post-service complaints or treatment for tinnitus in private or VA outpatient treatment records, the Veteran's competent lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Next, given the benefit of the doubt to the Veteran, review of the evidentiary record supports a finding that service connection is warranted for the Veteran's bilateral hearing loss and tinnitus.

At the August 2007 VA audiological examination, the Veteran reported difficulty hearing conversation without the use of hearing aids. His history of military noise exposure noted his combat status during World War II, post-service occupational noise exposure included 40 years as a machinist, and recreational noise exposure noted hunting. Following the examination and review of the Veteran's claims file, the VA examiner opined that the Veteran's "[h]earing loss and tinnitus [was] less likely as not (less than 50/50 probability) caused by or a result of combat noise exposure during military service."

Most recently, at the Board hearing, the Veteran further testified that "[he] started hearing rings" after he fell to the ground from jumping out of the airplane, then he was hit with another hand grenade and "the bad ringing in [his] ears started with that." While he received medical treatment in the United Kingdom, he reportedly "told the doctor yes of how [he] felt. [He] said there was a lot of ringing." The Veteran noted that he was not given any ear protection and that he first noticed his hearing loss and tinnitus after his injuries during combat service. After discharge from service, the Veteran explained that he "worked next to a machine shop as a pattern maker," dealing with sand and making lead weights. He was "not really" exposed to a lot of noise. Furthermore, "within about a year and a half, two years . . . maybe 1947 [or] 1948," the Veteran received hearing aids from a private facility. At the conclusion of the Board hearing, the Veteran reiterated and clarified that he noticed the ringing in his ears and hearing loss in service, it has been the same problem ever since, and these disorders are "[a]ctually . . . getting worse."

The Board finds that although the Veteran is deemed competent to report that he was exposed to acoustic trauma during service, he is not competent to assert that his claimed disabilities are a result of the conceded in-service noise exposure, as that requires a medical opinion or objective medical evidence. Nonetheless, the Veteran is competent to report the continuity of symptomatology for his bilateral hearing loss and tinnitus since service, and there is no reason for the Board to question the Veteran's credibility regarding the matter of continuity in this case. See Caluzaa v. Brown, 7 Vet. App. 498, 506 (1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table) (The Board must analyze the credibility and probative value of evidence.). As noted above, the Veteran explained the nature of his post-service occupational noise exposure, which was minimal in light of the nature of his work duties, and that he first received hearing aids within two years after discharge from service. Moreover, the evidence of record is void of any intercurrent event or injury to the Veteran's ears.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. Reasonable doubt exists because the approximate balance of positive and negative evidence, either qualitatively and quantitatively, does not satisfactorily prove or disprove the claim.  It is substantial doubt and one within the range of possibility as distinguished from pure speculation or remote possibility. 38 U.S.C.A. § 5107(b) (West Supp. 2010); Gilbert, 1 Vet. App. at 53-56. Given the facts of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for bilateral hearing loss and tinnitus.    




(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


